Citation Nr: 1119433	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO. 04-16 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether an overpayment of Chapter 30 educational assistance benefits in the calculated amount of $23,661.80 for the period from June 2001 to June 2003 was properly created.

2. Entitlement to waiver of the recovery of overpayment of Chapter 30 educational assistance benefits in the calculated amount of $23,661.80.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979 and from January 1983 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision of the Education Center at the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO). The RO retroactively terminated the Veteran's Chapter 30 education benefits for the period from June 2001 to June 2003, resulting in an overpayment in the calculated amount of $23,661.80. The Veteran's claims file was located at the RO in Manila, the Republic of the Philippines.

The Veteran's claims file and education files have over time been transported to and from multiple locations, including the RO in Manila, the Republic of the Philippines, the RO in Muskogee, Oklahoma, the Board, and VA's Office of General Counsel, with different files having been kept at separate locations over time. The Board has made extensive efforts to consolidate the relevant records; what has been located is as of April 2011 contained in six folder files and three service department envelopes. 

Pursuant to the appellant's request, a Central Office hearing before the Board was scheduled for January 9, 2007. However, while Counsel appeared as scheduled, he represented that that the Veteran could not attend the hearing due to the expense involved in traveling, and that he desired to present argument without testimony. Counsel noted that he had identified numerous due process violations based upon his review of the file and his personal investigation of the facts and circumstances of the appeal. 

Counsel further stated that he desired to present the testimony of the Veteran, as well as other evidence that was the result of his review of the file. 

This request by the Veteran's representative that the Board conduct a hearing without the Veteran present was denied on the basis of 38 C.F.R. § 20.700(b), i.e., that a hearing was for the purpose of obtaining relevant testimony, and that good cause for conducting a hearing only for the purpose of presenting argument was not shown. 

The Board issued a decision in August 2007 in which it found that the creation of the Veteran's debt to VA for the period from June 2001 to June 2003 was valid. The Board's August 2007 decision on the issue of whether creation of the Veteran's debt to VA for the period from June 2001 to June 2003 was valid was vacated by the Court of Appeals for Veterans Claims (Court) and remanded to the Board by a Memorandum Decision of the Court issued in May 2010.

In its August 2007 decision the Board also remanded the claim for waiver of recovery of an overpayment for issuance of a statement of the case in response to a timely notice of disagreement. See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). The claims file now contains a statement of the case on the issue of waiver of recovery of an overpayment, issued to the Veteran in January 2008. There is no VA Form 9 (substantive appeal) received with respect to this issue. However, there is no apparent indication that the Veteran's attorney was provided a copy of the statement of the case-unlike other correspondence issued during this time frame, the attorney-representative was not included on the "copy to" or "cc" line of the January 2008 statement of the case.

However, the Board's Veteran's Appeals Control and Locator System indicates that with respect to an unspecified issue a statement of the case was issued in December 2008 and a VA Form 9 was received in December 2008. Subsequently, in September 2009, the issue of waiver of recovery of an overpayment was returned to the Board by the Agency of Original Jurisdiction, accompanied by only one temporary claims folder, with a January 2008 statement of the case but with no substantive appeal, providing at least circumstantial evidence that a VA Form 9 had been received but that the Agency of Original Jurisdiction had not associated it with the very limited materials it forwarded to the Board in September 2009. 

From extensive correspondence received from the Veteran's representative over a period of several years it is evident that the Veteran continues to disagree both with the validity of the debt at issue in this appeal and to disagree with VA's denial of a waiver of recovery of overpayment of the debt. 

Under the circumstances, the Board accepts the matter of entitlement to waiver of recovery of the overpayment of education benefits as within its appellate jurisdiction. See, e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (statute governing processing of appeals of VA claims is clear on its face that Board may within its discretion accept jurisdiction over an appeal even in the absence of a timely substantive appeal; filing of a timely substantive appeal is not a "jurisdictional" requirement).

To the extent that the Veteran through his counsel may be prejudiced by any of the Board's present actions in accepting the appeal as to waiver of overpayment, the Veteran will be entitled to a copy of any Supplemental Statement of the Case that may issue if waiver of recovery of overpayment or any other relief is denied by the Agency of Original Jurisdiction.  

The appeal is REMANDED to the RO in Muskogee, Oklahoma. VA will notify the appellant if further action is required.


REMAND

The Court's May 2010 Memorandum Decision in this matter indicates that the Veteran alleges, among other things, that the Board has denied the Veteran his due process rights for failure to afford him a Board hearing. However, the Court did not address this contention in its reasons for vacating the Board's August 2007 decision.

The Veteran still has a right to a personal hearing before the Board if he so chooses. In conjunction with or after certain development is completed to comply with the Court's remand of this matter, the RO should provide the Veteran an opportunity for a Board hearing. If the Veteran requests a Board hearing, and if it is still the case, for example, that the Veteran is in the Republic of the Philippines and his attorney is in California, the RO should investigate the feasibility of scheduling a 2-way or 3-way videoconference hearing by which the Board, the Veteran, and the Veteran's representative might be present for the hearing. 

The Board would welcome the Veteran's relevant personal testimony as to the relevant facts in this proceeding; the Board's prior decision not to schedule a hearing was based on the fact that the Veteran's representative requested to present legal argument only without the primary purpose of a personal hearing being fulfilled, which normally includes receiving the Veteran's relevant personal testimony. See 38 C.F.R. § 20.700(b).

However, and apart from its reasons as stated above, Veteran's counsel's request to present the Veteran's "testimony" through the Veteran's counsel continues to be inappropriate.  If counsel were to testify, he would necessarily be subject to an oath or affirmation as required by 38 C.F.R. § 20.710, which provides that "[a]ll testimony must be given under oath or affirmation."  

Counsel is therefore again advised that if the Veteran does not desire to appear before a hearing, or such cannot be feasibly arranged, counsel may still provide written evidence, an audio cassette not to exceed 30 minutes in length, and/or written argument in support of his contentions.  38 C.F.R. § 20.700(b).

Also in its May 2010 decision, the Court held that the Board had not provided adequate reasons and bases as to whether the Veteran was provided information in his claims file, as was requested through his representative. From the record as currently constituted the Board cannot be certain that the Veteran has been provided all information in his claims file. The Veteran and his representative may have been afforded a review of the claims file in connection with their appeal before the Court.  

Nevertheless, to ensure that the Veteran is afforded his full due process rights, the RO must contact the Veteran through his representative and ascertain if he has obtained a copy of his claims file if he still requests such a copy. If the Veteran continues to seek a copy of his claims file, such should include a copy of the six folder files and three service department envelopes of documents currently at the Board. 

The Court further held in its May 2010 decision that the Board had not provided adequate reasons and bases as to why the Veteran's knowledge of a scheme to defraud the government by not attending classes amounts to participation in that scheme. Further adjudication of this aspect of the Veteran's claim may be facilitated by further development. 

The Veteran should be to provided the opportunity to obtain and submit any additional evidence he may have to indicate that he did attend classes and maintained satisfactory progress at Ramon Magsaysay Technological University (RMTU) during the period from June 2001 to June 2003 to earn a Diploma in Agricultural Technology.

Additionally, the RO should assemble all evidence in VA's possession, in an organized manner (but with materials redacted or omitted to the extent necessary under the laws of the United States; or such that would be necessary to protect other individual identities under the Privacy Act or other laws governing security), to indicate whether the Veteran attended classes and maintained satisfactory progress at Ramon Magsaysay Technological University (RMTU) during the period from June 2001 to June 2003 to earn a Diploma in Agricultural Technology. The information must be associated with the claims file, and a copy of the evidence must be provided to the Veteran if so requested.

In addition, in its June 2010 Memorandum Decision, the Court held that the Board had not adequately discussed regulations governing the procedure for conducting an Education Compliance Survey in this matter. The Board has reviewed the claims file and finds that further factual development on this point is required. 

The RO in Manila, the Republic of the Philippines, which conducted Education Compliance Surveys in October 2002 and February 2003 in this matter, must provide all evidence and information relevant to whether it complied with regulations pertaining to Education Compliance Surveys, and a memorandum for the file setting forth the regulations pertaining to Educational Compliance Surveys and discussing in detail the extent to which such regulations were or were not followed in finding that the Veteran had not attended classes Ramon Magsaysay Technological University (RMTU) during the period from June 2001 to June 2003 to earn a Diploma in Agricultural Technology. 

Specifically, with respect to the Education Compliance Surveys conducted in this matter the Veteran's representative has alleged violations of 38 C.F.R. §§ 21.753 (Progress and Conduct), insofar as he alleges that the Veteran attended his classes according to the long-standing attendance policy of RMTU; 21.7056(d) (Attendance Records), insofar as the regulations state that nothing in section 38 C.F.R. Part 21 shall be construed as requiring any institution of higher learning to maintain daily attendance records for any course leading to a standard college degree;  § 21.435(g) (re:unsatisfactory progress); 21.4253(d)(2) and (4) (re: requirement that school keep adequate records and that school policy relative to standards of progress must be specific enough to determine the point in time when education benefits should be discontinued); 21.4254(c)(7) (adequate records as prescribed by State approving agency are kept to show attendance and progress or grades, and satisfactory standards related to attendance, progress, and conduct are enforced); and § 21.4277 (Discontinuance: Unsatisfactory Progress, Conduct, and Attendance). See Brief of the Appellant, In the United States Court of Appeals for Veterans Claims, dated June 11, 2009. 

The reasons and bases provided in the April 2004 statement of the case issued in this matter were brief and that the finding that the creation of the debt of $23, 661.80 was valid in this matter was based solely on a finding that the Veteran did not attend classes. The Board's adjudication of the Veteran's appeal without initial consideration by the RO of the above-cited regulations as they pertain to Education Compliance Surveys, as well as other regulations as set forth in the action paragraphs below, could result in substantial prejudice to his claim. Thus the RO must adjudicate the appeal with considerations of these regulations in the first instance. See Bernard v. Brown, 4 Vet. App. 384 (1993).


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to determine whether the Veteran still desires a copy of his claims file. If so, provide the Veteran a copy of his claims file. This should include a copy of the six folder files and three service department envelopes of documents located at the Board as of April 2011.

2. Provide the Veteran the opportunity to obtain and request that he submit any additional evidence he may have to indicate that he did attend classes and maintained satisfactory progress at Ramon Magsaysay Technological University (RMTU) during the period from June 2001 to June 2003 to earn a Diploma in Agricultural Technology.

3. Obtain and associate with the Veteran's file copies of all additional documentation available pertaining to the OIG's February 2003 finding of fraud that might be pertinent to the present appeal, including, but not limited to, copies of any relevant correspondence sent in by veterans at RMTU, documentation of any interviews that might bear on the outcome of the Veteran's case, and copies of any pertinent grade summaries. The documentation may be redacted as necessary to ensure the privacy of others, but should include all references to this claimant so as to allow proper review of the facts with respect to his specific case. If no further pertinent evidence is available or can be obtained, that fact should be documented. 

4. Assemble all evidence in VA's possession, in an organized manner (but with materials redacted or omitted to the extent necessary under the laws of the United States), to indicate that the Veteran did or did not attend classes or maintain satisfactory progress at Ramon Magsaysay Technological University (RMTU) during the period from June 2001 to June 2003 to earn a Diploma in Agricultural Technology. The information must be associated with the claims file, and a copy of the evidence must be provided to the Veteran if so requested.

5. Assemble all evidence in VA's possession, in an organized manner, to indicate whether, in connection with the award of VA benefits to the Veteran, the Veteran or the school received payment of VA benefits based on the willful submission of a false or misleading claim, or that the Veteran with the complicity of the school or other person submitted such a claim. See 38 C.F.R. § 21.4006.

6. The Board requests that the RO in Manila, the Republic of the Philippines, which conducted an Education Compliance Survey in October 2002 and February 2003 in this matter, provide all evidence and information relevant to whether it complied with regulations pertaining to Education Compliance Surveys, and a memorandum for the file discussing the extent to which such regulations were or were not followed in finding that the Veteran had not attended classes at Ramon Magsaysay Technological University (RMTU) during the period from June 2001 to June 2003 to earn a Diploma in Agricultural Technology.

As a guide to preparation of the memorandum, the RO is informed that with respect to the Education Compliance Surveys conducted in this matter the Veteran's representative has alleged violations of 38 C.F.R. §§ 21.753 (Progress and Conduct), insofar as he alleges that the Veteran attended his classes according to the long-standing attendance policy of RMTU; 21.7056(d) (Attendance Records), insofar as the regulations state that nothing in section 38 C.F.R. Part 21 shall be construed as requiring any institution of higher learning to maintain daily attendance records for any course leading to a standard college degree;  21.435(g) (re:unsatisfactory progress); 21.4253(d)(2) and (4) (re: requirement that school keep adequate records and that school policy relative to standards of progress must be specific enough to determine the point in time when education benefits should be discontinued); 21.4254(c)(7) (adequate records as prescribed by State approving agency are kept to show attendance and progress or grades, and satisfactory standards related to attendance, progress, and conduct are enforced); and § 21.4277 (Discontinuance: Unsatisfactory Progress, Conduct, and Attendance). See Brief of the Appellant, In the United States Court of Appeals for Veterans Claims, dated June 11, 2009.

7. If the Veteran requests a Board hearing, and if, for example, it is still the case that the Veteran is in the Republic of the Philippines and his attorney is in California, the RO should investigate the feasibility of scheduling a 2-way or 3-way videoconference hearing by which the Board, the Veteran, and the Veteran's representative might be present for the hearing.

8. Readjudicate the issues on appeal. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and an appropriate period of time for response.

(i) The SSOC must include consideration of the following sections of 38 C.F.R. Part 21:  38 C.F.R. §§ 21.4006 (false or misleading statements-"payments may not be based on false statements"), 21.4210 (suspension and discontinuance of educational assistance payments, and of enrollments for pursuit of approved courses), 21.7070 (entitlement), 21.7130 (re: payment of educational assistance), 21.7133 (suspension and discontinuance of payments), 21.7135 (discontinuance dates), and 21.7158 (false, late, or missing reports).

(ii) The SSOC must further include consideration of the following regulations referenced by the Veteran's representative, as discussed at greater length in numbered action paragraph (6), above: 38 C.F.R. §§ 21.753 (Progress and Conduct); 21.7056(d) (Attendance Records);  21.435(g) (re:unsatisfactory progress); 21.4253(d)(2) and (4) (re: requirement that school keep adequate records and that school policy relative to standards of progress must be specific enough to determine the point in time when education benefits should be discontinued); 21.4254(c)(7) (adequate records as prescribed by State approving agency are kept to show attendance and progress or grades, and satisfactory standards related to attendance, progress, and conduct are enforced); and § 21.4277 (Discontinuance: Unsatisfactory Progress, Conduct, and Attendance). 

Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



